THE COURT
(nem. con.) permitted tlie account to be read in evidence; and instructed the jury that if they should be of opinion from the evidence that the account was stated in the handwriting of Walter Smith, and that he was the treasurer, or authorized to settle their accounts, the account was proper evidence in support of the issue. And that if they should also be of opinion that Temple-man, Lowndes and Deakins were directors at the time of certifying the account, or were the authorized agents of the company for the purpose of making contracts, their signature of the account was also proper evidence in support of the issue.